Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 1 of 13
                         <



                  U N IT E D S TA T E S D IST R IC T C O U R T
                       D IST R IC T O F N E W J E R
                                                       FILE D BY                    XF           D .C .

     UNITED STATES OF AMERICA                TO BE FILED                 M ar 12, 2020
                                             H on.
                                                                        iAluj
                                                                         .
                                                                             jjgjgkygy
                                                                            ty or /t.A. 1
                                                                                        ..
                                                                                         1.1,-
     DENIS SOTNIKOV A/K/A                    Mag.No.20-
         T'D EN IS G EO RG IYEVIC H
          SOTNIKO W                          C RIM INA L C O M PLAINT
                                           O U R CA SE N O :20-6l59-STRA U SS
          1,E ugene Taylor,being duly sw orn,state the follow ing is true and correct
    to the bestofm y know ledge and belief:

                                 SEE A W AC H M EN T A

          lfurther state that Iam a SpecialAgent w ith the FederalB ureau of
    Investigation ,and that this Com plaint is based on the follow ing facts:
                                      ''
                                      j
                                      .



                                 SRE ATTAC H M E NT B

    continued on the attached pages and m ade a part hereof.




                                           Eugene W yl-
                                                      or
                                                      ---,SpecialAgent
                                           FederalBureau ofInvestigation


    Sw orn to bcforc m e,and
    subseribed in m y presence

    M arch 11,2020 at
    New ark,New Jersey

    HIINORABLE M ARK FAI,K
    UNITED STATES M AGISTRATE JUDGE             Signature ofJu dicialO fficer
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 2 of 13
                         <




                                   C TACHM ENT A
                                     C O UNT O N E

                   (Conspiracy to LaunderM onetary lnstrum ents)
         From in or around February 2019 through the present,in the Districtof
    New Jersey and elsewhere,defendant

                                  D KN IS SO TNIK O V
                                         a/k/a
                        RD EN IS G EO R G IYEW CH SOTN IK OW '

    did know ingly com bine,conspire,and agree w ith other individuals to know ingly
    conduct and attem pt to conductfin ancialtransactions affecting interstate and
    foreign com m erce,w hich transactions involved the proceeds ofspecified
    unlaw fulactivity,that is,w ire fraud,know ing thatthe transaction s w ere
    designed in whole and in partto concealand disguise the nature,location,
    source,ow nership,and controlofthe proceeds ofspecified unlaw fulactivity,
    and thatw hile condu cting and attem pting to conduct such financial
    tran sactions,knew that the property involved in the financial transactions
    represented the proceeds ofsom e form ofunlaw fulactivity,contrazy to Title 18,
    United States Code,Sections 1956(a)(1)(B)(i).
         In violation ofTitle 18,United States Code,Section 1956(h).




                                           2
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 3 of 13
                         <



                                   W    ACHM ENT B
          1,Eugene Taylor,being firstduly sw orn,depose and state the following:
                    IN TR O D UC TION A ND A G ENT BA CK G RO UN D

          1.    I am a SpecialAgentw it.h the FederalBureau ofInvestigation
    (ttFB1''). 1have been em ployed by the FBIasa SpecialAgentsinceAugust2016.
    M y experience as an FB1agenthas included the investigation ofcascs involving
    m ailfrau d,w ire fraud,and the use ofcom pu ters to com m it such offenses. I
    have received training and have gained experience in interview and
    interrogation techniques,arrestprocedures,search warrantapplications,the
    execution of searches and seizures,com puter crim es, com puter evidence
    identification,com puter evidence seizure and processing,and variou s other
    crim inallaw s and procedures. lhave further received e aining and have gained
    experience in the investigation offinancialcrim es,including m oney laundering,
    as w ellreview ing bank records.
          2. Since this Affidavitis subm itted for the sole purpose ofestablishing
   probable cau se to support the issu ance ofa federalcrim inalcom plaint and
   arrestwarrant,1have notincluded each and every factknow n by the
   G overnm ent concerning this investigation. Except as otherwise indicated,the
   actions,conversations,and statem ents of others identified in this Affidavit-
   even where they appearin quotations- are reported in substance and in part.
   Sim ilarly,dates and tim es are approxim ations,and should be read as tton or
   about,''Ttin or about,''or 'fat or about''the date or tim e provided.
                             OV E RVIEW O F TH E FP AU D
         3.    From at least as early as April2018 to the present,individuals b0th
   known and unknown (thetfsubjects'
                                   ')have engaged in an internet-based,
   financialfraud schem e,in which atleast70 victim s nationwide,including in
   New Jersey,have collectively transm itted funds in the approxim ate am ountof
   $30 m illion thatthey believed to be investments.
           4. To lurepotentialvictim s,the Subjectscreated fraudulentwebsites
   (the tfFraud W ebsites'')to solicitfundson theinternetfrom individuals seeking
   to investm oney. At tim es,the Fraud W ebsites w ere designed to closely
   resem ble w ebsites being operated by actual,well-known,and publicly reputable
   financialin stim tions;at other tim es,the Fraud W ebsites w ere designed to
   resem ble legitim ate-seem ing financialinstitutions that did not,in fact, ed st.
   Victim s ofthe fraud typically discovered the Fraud W ebsites via internet
   searches. The Fraud W ebsites advertised variou s types ofinvestm ent
   opportunities,m ostprominently thepurchaseofcertificates ofdepositCCDs'').
   The Frau d W ebsites w ould advertise higher than average rates of return on CD s
   to enhr ce the attractiveness of the investm ent opportunities to potential
   victim s.
                                            3
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 4 of 13
                          <                                    '
                                                               +


           5. M ultiple victim s ofthe schem e attem pted to purchase CDs that
    w ere offered through one or m ore of the Frau d W ebsites. ln m any instances,
    the victim w ould contact an individualor individuals via telephone or em ailas
    directed on a Fraud W ebsite (the TfFraud Contact''). TheFraud Contactwould
    cause the victim to receivevarious docum ents,including,butnotlim ited to,
    accountapplications,term sheets,and wiring instructions related to the
    purchase ofa CD . The victim w ould com plete and subm itthe paperwork,follow
    the wiring instructions,and w ire funds to the bank account specified by the
    Fraud Contact. The funds would bem oved out ofthe specised bank accountto
    various internationaland dom estic bank accounts. Law enforcem enthas
    determ ined that the funds transm itted by the victim s in accordance w ith the
    above-described procedure w ere notused to procure C D s or atay other
    advertised investm ent produ cts,and none ofthe victim s actually took
    ownership ofthe products thatthey intended to purchase.
           6.    The Frau d W ebsites identified through the course of the
    investigation often used identicalorvezy sim ilarwording and included m any
    identicalfeatures. For exnm ple,m any ofthe Fraud W ebsites included the
    phrase ttextraordinary ratesforyourextraordinary life,''and a vastm ajority of
    the Fraud W ebsites featured four tabs at tlae top of the w ebsite's hom e page,
    with thetexttdcurrentUD rates,''ffhigh yield CDs,''t 'why (followed by the nam eof
    the entity associated with the Frat!d W ebsitej,''and ftprivacy.''TheFraud
    W ebsites also often listed the sam e Fraud C ontactnam e across m ultiple
    different Fraud W ebsites,w hich purported to be associated w ith entirely
    differentfinancialinstitutions. M oreover,investors w olzld be required to fillout
    the snm e papem ork and follow an identicalprocedure to apply for and wire
    funds related to the purchase ofa CD through the Fraud W ebsites. The
    paperw ork required to be filled out by the fraud victim s w as often identicalin
    form at,despite being associated w ith differententities. It w as further
    determined thatthe Subjectspaid fortheFraud W ebsitesfrom m any ofthe
    snm e bank accou nts. Finally,m any of tlae Fraud W ebsites listed the snrne
    physicaladdress or snm e phone num ber for apparent different entities.
              OVERVIKW OF TH1 M ONKY LAUNDERING CONSPIR ACY
         7. DefendantDXNIS SOTNIKOV (NSOTNIKOV ')received fundsfrom at
   leasteighteen victim s ofthe fraudùlentscheme,totaling approxim ately $6
   m illion,in accounts at vr ious dom estic banks that w ere controlled by him or
   by a close relative (the tfRelative')(thet'SOTNIKOV Accounts''). Ofthisam ount,
   approxim ately $3.7 m illion waseitherfrozen by the banks orreturned to
   victims,and approximately $707,380 waswired by SOTNIKOV to bank
   accounts in H ong K ong and Turkey. The rem ainiqg stolen funds-
   approxim ately $ 1.5 m illion- were used by SOTNIK'
                                                     OV and the Relative to fund
   personalexpenditures,including dow n paym ents on severalluxury vehicles,
   purchases at high-end retail stores such as Louis Vuitton,Tiffany & Co.,and
   Cartier)rentexceeding $9,000 perm onth on a hom ein oraround Hallandale
   Beach,Florida (the 'tHallandaleBeach Addressf),severalvacations,and
   evezyday living expenses and bills.                          '
                                            4
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 5 of 13




           8. SOTNIKOV received victim funds in accounts opened in the nam es
    ofregistered businesses for which SOTNIKOV served as agentorm anager.
    SOTNIKOV then transferred a substantialnm ountoftlae victim funds to other
    accounts controlled by him or by the Relative,inclu ding accounts at various
    banks thatthey held in their personalcapacities and noton behalfofa
    corporate entity. Throughoutthe schem e,SOTNIKOV used m ore than tw enty
    differentaccounts atatleastseven differentbanks to acceptahd m ove victim
    funds.

          9. Attim es throughoutthe fraud,som e ofthe SOTNIKOV Accounts
    were frozen orclosed by banks due to allegations offraud. Even after being told
    by bank representatives that certain accounts w ere being closed due to fraud ,
    SOTNIKOV continued to open new accounts at differentbanks, w hich w ere
    thereafter used to acceptvictim funds. SOTNIKOV additionally provided atleast
    one bank w ith fraudu lent docum entation regarding the source of a victim 's
    m oney and provided stillarother bank w ith false personalidentifying
    inform ation when opening an accountused to acceptvictim funds.

                   IN D IV ID UA LS, RNTITIES,AN D BAN K A CC O U NTS
                Atvarious tim es relevantto this Com plaint:
                       SO TNIKO V w as a resident of Florida.
               b.    SO TN IKO V w as associated w ith various corporate entities
    thatwere used to m aintain accounts atbanks, as follow s:
                      i.      SOT NIKOV w as the registered agent and m anager of
    DN lndustrial,LLC CDN Industriar),a Florida com pany,and m aintained bank
    accounts under the nnm e ''DN Industrial,LLC' 'atBanks A , B ,C ,atad D . The
    listed address for DN Industrialwas a location in Sunny Isles Beach, Florida
    (theffsunny Isles Address').
                      ii.     SO TN IKO V w as the m anager of H R C Clearing H ou se
    LLC (ûfHRC''),a Florida com pany, and SOTNIKO V m aintained a bank account,
    under the nam e ''H RC C ler ing H ouse,LLC''at Bank F . The listed address for
    HRC was the Sunny lsles Address.

                      iii.    SO TNIKO V w as the m anager ofInteko Cargo, LLC
    Clntekof),a Florida com pany,and m aintained a bank accountunderthensm es
    ttlnteko Cargo,LLC''or 'tlnteco Cargo, LLC''at B anks A ,B ,C ,F and G . The
    listed address for lnteko w as the Sunny Isles A ddress.
                      iv.     SOTN IK OV w as the registered agent and m anager of
    ExpertDigital,LLC (tfExpertDigitar),a New York com pany,and m aintained a
   bank account under the nnm e ltExpert D igital, LLC''at Bank B . The listed
   address
   t       for Expert D igitalw as arzaddress in or aroun d H ollm ood, Florida (the
    fl-lollywood Address'
                        ').
                                             5
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 6 of 13
                           <


                       v.      SOTNIKOV was a registered agentand presidentofBO
    & SA Corp,(ttBO & SA''),a Florida corporation,and m aintained a bank account
    under the nam e tCBO & SA C orp.''at B ank A . The listed address ofBO & SA w as
    the H ollywood A ddress.

                       vi.     SOTNIK OV w as the m r ager ofATL B usiness G roup
    LLC (tïATL''),a W yom ing com pany, and m aintained a bank accountunderthe,
    nnnne V TL Business Group,LLC'
                                 'atBank D .

                       vii. SOTNIKOV wasthe m anagerofAGQ BusinessGroup,
    LLC (ffAGQ''),a Florida com pany,and m aintained a bank accountunderthe
    nnnne tfAGQ Business Group''and Bank C. The listed address forAGQ was tlae
    H ollm ood A ddress.

                c.     The Reladve w as the registered agent and m anager of
    Com pany-1,a Florida com pany,and m aintained bank accounts under
    Com pany-1's nam e at B anks A ,C ,and D .
                d.     Banks A through G were financialinstitutions as defined in
    Title 18,United States Code,Section 1956(c)(7),and Title31,United States
    Code,Section 5312.
               e.    B ank D m aintained a w ire processing facility located in
    M ount Laurel,New Jersey,w hich processed a11w ire transfers to azld from B ank
    D.

                     Victim s-1,-5,-6,and -12 were residents ofFlorida.
               g. Victim s-z and -11 w ere residents ofTexas.
                     Victim -3 w as a residentofW ashington.
                     Victim -4 w as a resident ofLouisiana.
                     Victim -; w as a resident ofNew York.
               k. V ictim -8 w as a resident ofN ebraska.

                     Victim -g w as a resident ofA rizona.
               m . Victim -10 w as a residentofDelaware.




                                            6
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 7 of 13
                           <                                  @ '


                 TH E FLO W O F FM U DU LENT LY O BTA INED FUN D S

   Victim s-1 throuah -3
          11. On or aboutFebruary 15,2019,Victim -l authorized a transferof
    $250,000 to an accountheld atBank A underthe nam eDN lndustrial,LLC tthe
    t
    fBat'lk A DN IndustrialAccountD). Victim -1transferred thefunds aftervisitinga
    Fraud W ebsite (tfFraud W ebsite-l'')and receiving banking instructionsfrom a
    Fraud Contactusing a nnm ewith theinitialsM .K (fïthe M .K.Fraud ContactD).
   Victim -1 believed thatthe funds were forthe purchase ofa CD from a financial
   institution associated with Fraud W ebsite-1,
          12. SO TNIK OV w as the signatozy to the Bank A D N lndustrialA ccount.
   At the tim e of the transfer from V ictim -l,the Bank A D N Indu strialAccount had
   a balance of$59.74 and previously had notm aintaâned a bM ance higher than
   $6,390.
         13. O n or abou t February 25,2019 and on or about February 28,2019,
   Victim -z and Victim -3 wired $383,000 and $200,000,respectively,to theBank
   A D N Indu strialA ccount. V ictim s-z and -3 w ired the funds after visiting Fraud
   W ebsite-1 and receiving w iring instn zctions from the M .K .Frau d Contact for
   w hatVictim s-z and -3 believed w as the purchase of a C D .

        14. Victim s-1,-2,and -3 never received a CD or any other investm ent
   productafter wiring the funds as described above.

         15. Afterreceiving thetotalof$833,000 in fundsfrom Victim s-l,-2,
   and -3,SOTNIKOV wired $707,380 tofinancialinstitutionsin Hong Kong and
   Turkey in five separate w ire transactions. The w ire tran sactions initiated by
   SOTNIKOV occurred justday:afterthetransfers by thevictim s,and,on two
   occasions,the nextday.A portion ofthe rem aining $125,620 was uscd topay
   an entityused by theSubjectsto publish advertisem entsassociated with the
   Fraud W ebsites. The rem i nder w as w ired to other accounts controlled by
   SOTNIKO V or the R elative and used for personalexpenses,including the
   purchase ofa 20 19 Land Rover R ange Rover on or about Februazy 25,2019.
         16. SOTNIKOV m ade rapid transfers betw een different accounts that he
   controlled at Bank A w ith portions of the funds that he ultim ately transferred to
   one of the overseas accounts. For exam ple,on or about February 22,20 19,
   approxim ately one w eek after receiving funds from Victim -1,SOTN IKOV
   transferred $130,000 to anotherbusiness accountheld by him atBank A. Four
   dayslater,SOTNIKOV transferred $130,000 back to theBank A DN Industrial
   Account. O n the sam c day,SOTNIK OV initiated a w ire transfer in the am ount
   of$130,000 toa bank in Hong Kong. Theabove transactionsserved to conceal
   and dis> ise the nature,location,source,ow nership, and control ofthe funds
   transferred by Victim s-1,-2,and -3.


                                            7
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 8 of 13
                            <

    V ictim -4

           17. On oraboutM arch 22,2019,Victim -4 wired $240,000 to an
    accountheld atBank B underthe nnme DN lndustrial,LLC (the rûBank B DN
    IndustrialAccounf')forwhatVictim -4 believed wasforthe purchase ofa CD.
    Victim -4 discovered an advertisem entfora Fraud W ebsite (V raud W ebsite-z'').
    After visiting the w ebsite!V ictim -4 exchanged em ails w ith the M .K.Fraud
    Contact,w ho provided Vzctim -4 with w iring inst> ctions. After wiring the
    funds,Victim -4 never received a CD or any otherinvestm entproduct.
           18. SOTNIKOV w as the signatory to the Bank B D N Indu strialAccount.
    After SOTNIK OV received the funds from Victim -4,the funds w ere w ired or
    transferred to other SOTNIKOV Accounts before ultim ately being m oved to an
    account held by the Relative,w here they w ere u sed to pay for various personal
    expenses,including a dom a paym ent on tlae purchase ofa 2019 M ercedes Benz
    S45OV .

           19. Atthe tim e ofVictim -4's wire transfer,the Bank B DN Industrial
    Accounthad a balanceof$2,930.48. The accountwasfunded by other
    SOTNIKOV Accounts and previously had notm aintained a balance higherthan
    approxim ately $13,000. The accounthad m inim alactivity priorto the incoming
    w ire from Victim -4.

    Vsctim -s arzd Viqfsm -6
          2O. O n or about M arch 2 1 and 27,2019,'V ictim -5 w ired a totalof
    $750,000 to an accountheld atBank C underthename DN IndustrialtLLC (the
    'dBank C DN IndustrialAccount''). Also on oraboutMarch 27,2019,Vlctim -6
    wired $200,000 to the Bank C DN IndustrialAccount.
         2 1. V ictim s-s and -6 believed that the funds w ired to the B= k C D N
    IndustrialAccountw ere for the purchases ofC D s from a financialinstitution
    associated with one ofthe Fraud W ebsites (ttFraud W esbite-3f). 80t.h Victim s-s
    and -6 exchanged em ails w ith the M .K .Fraud C ontact,who provided w iring
    instructions.

         22. SOTNIKOV w as the signatory to the B ank C D N Indu strialAccount.
    Atthe tim e ofVictim -s's wire transfer on M arch 22,2019,the Bank C DN
    IndustrialAccounthad a balance of$0 and m inim alprioraccountactivity.
           23. SOTNIK OV m ade rapid tr= sfers betw een different accounts that he
    controlled at Bank C on behalfof a different corporate entity w ith portions of
    the funds that he received in the Bank C D N IndustrialAccount. For exam ple,
    after SOTNIKOV received the funds from V ictim s-s and -6,SOTNIK O V initiated
    two bank transfersof$20,000 and $29,000,respectively,to two differentBank
    C Accounts controlled by SO TNIK OV and held under the business nam e dlnteco
    Cargo,LLC''tthe fdlnteco Accounts''). SOTNIKOV was thesignatory on theInteco
    Accounts. The funds transferred to the Inteco A ccounts w ere frozen by B ank C
    before they could be spent or transferred further. The rem aining funds in the
                                            8
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 9 of 13
                             <


    Bank C D N IndustrialAccount w ere also frozen by B ank C before they could be
    transferred or w ithdraw n. The above tran sactions served to concealand
    disguise the nature,location, source,ow nership,and controlof the funds
    transferred by V ictim s-s and -6.
         24. Victim s-s and -6 did not receive a CD or any other investm ent
    product.
          25. The Bank C DN IndustrialAccountwas closed on or aboutApril24,
    20 19. On or aboutApril9 and 11,2019,SOTNIKOV com m unicated with a
    B ank C representative via telephone regarding the B ank C D N lndustrial
    Account. SO TNIK OV w as inform ed by the B ank C representative on both
    occasions thatthe Bank C D N lndustrialAccountwas being closed because the
    funds in the account had been recalled due to fraud.
    Victim -; and V ictim -8

         ;6. On oraboutMay 8 and 1O,2019,Victim s-; a-nd -8 wired $200,000
    and $650,000,respectively,to an accountheld atBank B underthe nnm e
    ExpertDigital,LLC (thet'Bank B ExpertDigitalAccounf'),forwhatVictim s-;
    and -8 believed to be purchases of CD s.

          27. According toVictim s-; and -8,each visited a Fraud W ebsite CFraud
    W ebsite-4'')and com municated with theM .K.Fraud Contact,who provided
    wiring instructions. Victim s-; and -8 did not receive a CD or any other
    investm ent product.
           28. Fraud W ebsite-4 u sed the nam e of a real,legitim ate financial
    institution. H ow ever,the dom ain nnm e associated w ith Fraud W ebsite-4 and
    the emailaddress used by the Fraud Contactwere spoofed,thatis,the Subjects
    used accounts that closely resem bled but subtly differed from accounts u sed by
    the real,legitim ate financialinstitu tion in an effort to deceive potentialvictim s.
          29. SOTIKO V w as the signatory to the B ank B Expert D igitalA ccount.
          3O. After SOTNIKO V received the w ire from Victim -7,SO TN IKO V
    initiated a bank transferof$70,000 to anotlaerBank B accountheld underthe
    businessnam eInteko Cargo,LLC (the ttBank B IntekoAccounf/). SOTNIKOV
   w as the signatory to the B= k B Inteko A ccount and the registered agcnt for
   Inteko Cargo,LLC , a Florida com pany.
         31. O n or about M ay 8,20 19,B ank B froze the funds in the Bank B
    Expert D igitaland lnteko Accounts,before any additionalfunds could be
    transfen 'ed or spent.

          32. At the tim e ofVictim -7's transfer on or about M ay 8,20 19,the
    Bank B ExpertDigitalAccounthad a balanceof$1,295.87 and m inim al
   previous account activity.

                                             9
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 10 of 13
                          <


     Victim -g and Victim -10
           33. On or about M ay 10 and 15,20 19,Victim s-g and -10 w ired
     $207,000 and $200,000,respectively,to an accountheld atBank E in tlaename
     BO & SA Corp.(the fBank E BOSA AccountD). Victim s-g alad -10 visited a
     Fraud W ebsite (ftFraud W ebsite-s'')and com m unicated with the M .K.Fraud
     Contact,w ho provided w iring instructions for purchases of CD s.
           34. Frau d W ebsite-s used the nam e ofthe sam e real,legitim ate
    financialinstitution associated with Fraud W ebsite-4. The dom ain nam e
    associated with Fraud W ebsite-s and the em ailaddressused by the Fraud
    Contactwere also spoofed versions ofaccounts associated wif.h the real,
    legitim ate financialinstitution,although they differed from the spoofed
    accounts used for Fraud W ebsite-4.
         35. The B ank E BO SA Account w as opened in the nam e ofB O & SA
    Corp.,and its signatory w as lndividual-l. The Bank E B O SA A ccountw as
    funded by the B ank B Expert D igitalA ccount. At the tim e of the trar sfer by
                                                                    -

    Victim-g,the Bank E BOSA Accounthad a balanceof$1,010 and minim al
    previous account activity.
          36. After the funds w ere w ired by W ctim s-g and -1O,the person or
    personscontrolling theBank E BOSA Account:(a)initiated a $50,000 wire
    tratasfer to an account held by SO TNIKOV at Bank F under the nnm e H RC
    Clearing House (the t'Bank F HRC Accountf);(b)wrote a $150,000 check to
    SOTNIKOV ,w hich SO TN IKO V deposited in a personalaccount held by
    SOTNIKOV atBank D;(c)wrotea $20,000 check to the Relative,which
    SOTNIKOV deposited in an accountheld by the RelativeatBank D;and (d)
    wrote a $178,000 check toHRC Cler ing House,LLC,which was deposited in
    the Bank F HRC Account. The above transactions served to concealand
    disguise the nature,location, source,ow nership,and controlof the funds
    transferred by V ictim s-g and -10.
          37. Follow ing these transfers,the funds w ere used for personal
    expenses,either directly from the recipient accounts or after additional
    transfers to stillother accounts held by SOTNIK OV and the Relative. For
    example,following the $150,000 and $20,000 depositsinto the Bank D
    accountsreferenced in thepreviousparagraph,approximately $18,000 was
    transferred from theaccountstoTiffany & Co.forthepurchaseofjewelry.
    Victim -l1 and Victim -12

          38. O n or about January 10 and 2 1,2020,Victim s-11 and -12 wired
    $250,000 and $500,000,respectively,to an accountheld atBa-nk D in the
    nam eATL Business Group (the ffBank D ATL Accountf). Victim s-11 and -12
    visited a Fraud W ebsite CFraud W ebsite-6'')and wereprovided wiring
    instructions for purchases ofC D s, Fraud W ebsite-6 solicited investm ent
    opportunities under the bu siness nâm e '
                                            TATL W ealtla.''
                                           10
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 11 of 13




           39. SOTNIK OV w as the signatory to the Bank D ATL A ccount,w hich
    listed the H allandale B each A ddress as the account address. The H allandale
    Beach Address was purchased in the nnm e ofthe Relative in July 2019. The
    dow n paym ent on the apartm entw as m ade using victim fu nds,including funds
    thatoriginated from Victim s-g and -10.
           40. Following the wire transfers from Victim s-11 and -l2,SOTNIKOV
    initiated a series ofrapid transactions from the Bank C DN lndustrialAccount.
    Forexample,three daysafterVictim -ll's$250,000 wire transfer,SOTNIKOV
    madea $9,000 withdrawaland wired $215,000 to a.   n accountheld by the
    Relative atBank C. Oneday afterVictim -12's$500,000 wire transfer,
    SOTNIKOV transferred $5,000 to a personalaccountheld by him atBank D,
    wired $15,000 to a.n accountheld by the RelativeatBank C,and wrote a
    $470,000 check,which wasdeposited to an accountheld by SOTNIKOV at
    Bank F in thenam elnteko Cargo,LLC (thet'Bank F lnteko Account').
    SOTNIKO V then w rote a check draw n upon the B ank F Inteko A ccount in the
    amountof$465,000,which SOTNIKOV deposited into an accountheld by the
    Relative atBank C.The above transactions served to concealand disguise the
    nature,location ,source,ow nership,and controlof the funds transferred by
    Victim s-ll and -12.
           4 1. A t the tim e ofV icdm -ll's w ire transfer,the B ank D ATL Account
    had abalanceof$100.01and wasopened only twoweekspriorto accepting
    funds from Victim -11.

           42. A representative ofBatak D (the 'tBank D Representative'')spoke
    Fit.h SOTNIKOV on oraboutJanuary 27,2020. TheBank D Representative
    advised SO TN IKO V that there w as fraudulent activity in the ATL Account and
    that SOTNIK OV 'S accounts at B ank D w ould be closed. SO TNIK OV thereafter
    provided Bank D with a fraudulent invoice,w hich purported to show that
    Victim -11's w ired funds w ere for the purchase of stereo equipm ent. The invoice
    listed the Hallandale Beach Address as the address forATL Business Group.
    O ther A ctivit'v
           43.    O n or about January 28,2020,SOTNIKO V opened a new bank
    accountatBank C underthenmrneAGQ BusinessGroup,LLC tthe t ïBarlk C
    AGQ Account'').TheBank C AGQ Accountsubsequently wasused to accept
    funds from four additionalvictim s,including a victim in N ew Jersey,totaling
    approximately $1.8 m illion,ofwhich $1.3 million wasfrozen by Bank C.
           44. Atthe tim e SOTNIKOV opened the Bank C AGQ Account,he
    provided B ank C with Spanish passport in his ow n nnm e and listed his
    residence as an address in Italy. SO TNIKO V also provided B ank C w ith a false
    date of birth. SOTNIKO V is know n to be a citizen of the Ru ssian Federation and
    iscurrently living in theUnited Stateson aB 1/B2 visa.
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 12 of 13
                          <                                     î.

                                      CO N CLU SIO N

         For the foregoing reasons,there is probable cause to believe that
     SOTNIKOV engaged in the offense ofM oney Laundering Conspiracy,contrary to
     Title 18,United States Code,Section 1956(a)(1)(B)(i),in violation ofTitle 18,
     United StatesCode,1956(h).
Case 0:20-mj-06159-JMS Document 1 Entered on FLSD Docket 03/13/2020 Page 13 of 13
                           *                                                            +#
                                                                                        FILE D BY                                         XF      -                          D C.
                                                                                                                                                                              .




                           -           .                                                                 M ar 12,2020
                                 United States DistrictCourt                                            xxocr
                                                                                                            t.y s.xo sus
                                   DistrictofNew Jersey                                                CLERK klS DtST.<71:
                                                                                                       s.o.o:ktk.-1
                                                                                                                  ..
                                                                                                                   ,
                                                                                                                   1.
                                                                                                                    1,

      U NITED STATES OF AM ERICA                                             M ag No.20-10 17

                                                                : Hon.M ark Falk
                                                                :
      D E NIS SOTNIK OV                                         1            SIA LING O R DE R
                                                                :
      A/K/A
      ''D ENIS G EO R G IYEV IC H SO TNIK OV '                  :20-6l59-ST R A U SS

           This m atter having been broughtbefore the Courtupon application of

     Craig Carpenito,the United States Attorney for the DistrictofNew Jersey

     (Anthony P.Torntore,AssistantUnited StatesAttorney,apper ing),fora.n
     order sealing the Com plaint and Arrest W arrantissued on this date,and for

     good cau se show n,

           IT IS on this 11th day ofM a.rch,2019,
           ORDERED thatthe Com plaint,ArrestW arrant,and a11related

     docum ents,except as necessary to effectuate the arrest of the defendant,be

     and hereby are sealed untilthe arrest of the defendant or untilfurther Order of

     this Court.
                                                                               N     ?                                s.j
                                                                                                                      . '
                                                                                                                 ,y?t:'?,t.z
                                                                                   . .                                             r$r.
                                                                                                                                      :
                                                            g.                ...:                                     ,z esy.
                                                          C3              î':
                                                                            '!$
                                                                           z...'.
                                                                                :./.'
                                                                                    .           .l àj?
                                                                                                t
                                                                                                '    4'
                                                                                                      t%e.*''''%ïg
                                                                                                                 . '.
                                                                                                                 b.xx&Je C*
                                                                                                                          ' i,
                                                        :/
                                                        < '
                                                           ,
                                                                        r.'
                                                                          ,.  s.
                                                                               f: kz         g .:       z.!        j#v..
                                                                                                                      .
                                                                                                                       :e
                                                                                                                        .ksjkyf.b .
                                                                                                                                  3i
                                                                    .#'.' ..
                                                                           J.
                                                                            T  pj
                                                     i*..       zdx/
                                                                   .?.
                                                                   ;  >
                                                                      ?J
                                                                       k'q
                                                                         ''(
                                                                         .  ,#.f''1'6 . ...tW .    *'
                                                                                                    .'..,.'.   :.
                                                                                                           )'T,At.jr
                                                                                                                   kir
                                                                                                                   / tw
                                                                                                                      .                           ,. ,.
                                                      ..
                                                       ..,-,    ',r
                                                           ...,-... ;j.
                                                                      - , ..   4r
                                                                                9
                                                                                ,$
                                                                   t.. ,-..pqop)''  .   . J
                                                                                    .o..,, .
                                                                                           '. ,
                                                                                              '. .
                                                                                                PE I
                                                                                                 J ik
                                                                                                    f
                                                                                                    p3
                                                                                                     q3L.
                                                                                                        b..
                                                                                                         ,;
                                                                                                         t bzs
                                                                                                             .j
                                                                                                              j
                                                                                                              'j;,'.
                                                                                                                   .
                                                          '                                  j;,. !
                                                                                                  ,           .-..,'
                                                        k..,.
                                                        '      f tj)/                    .                     r
                                                         :tr ''                                &i                                      ,
                                                                                                                                       ..x.a..?...
                                                                                                                                                 '....'
                                                                                                                                                      .'
                                                                                                                                                       .â'z
                                                                                                                                                          pk
                                                                                                                                                           ''
                                                                                                                                                            e.........vuup
                                                                                                                                                                         ,
                                                 H onorable M ark Falk
                                                 United States M agistrate Judge
